                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOSHUA URIOSTE,

               Plaintiff,

       vs.                                                  No. 1:16-CV-00755-JCH-KRS

CORIZON AND CENTURION
HEALTH CARE PROVIDERS, et al.,

               Defendants.

                                            ORDER

       THIS MATTER is before the Court sua sponte. The Court has previously sent waiver-of-

service forms to all Defendants not terminated through the screening process. Having not

received any such forms back as to Defendants Jose Martinez, M.D., and Ben Martinez, M.D.

(collectively the “Medical Defendants”), on March 13, 2020, the Court directed service of

summons and the then-operative pleading on the Medical Defendants care of Corizon Health Inc.

and other entities. (Doc. 32). On May 6, 2020, the United States Marshals Service submitted

legal evidence of service by certified mail sent to Corizon Health Inc. (Docs. 47 & 48). However,

on May 13, 2020, counsel for Corizon, LLC submitted a letter indicating that Ben Martinez is no

longer employed by Corizon, that Jose Martinez has never been employed by Corizon, and that

the company is not authorized to accept service for either Defendant. (Doc. 53). In response,

Plaintiff Joshua Urioste submits that the Medical Defendants both practiced at the Penitentiary of

New Mexico (“PNM”) during the events underlying this lawsuit and that Corizon and Centurion

Correctional Healthcare of New Mexico have both provided medical services at PNM in recent

years. (Doc. 54).
       In its initial order concerning service on the Medical Defendants, the Court provided the

United States Marshal with alternative addresses for Corizon and/or Centurion. (Doc. 32). To

date, service on the Medical Defendants has only been attempted via service on Corizon. (See

Docs. 47 & 48). The Court will direct the United States Marshal to attempt service on the

Medical Defendants, care of Centurion, at the registered agent for the latter.

       IT IS, THEREFORE, ORDERED that the Clerk of Court shall issue Summons for, and

the United States Marshal shall serve a copy of the Summons and Second Amended Complaint

(Doc. 62) on, the following individuals.

       1.      Jose Martinez, M.D.
               c/o Centurion Correctional Healthcare of New Mexico, LLC
               CT Corporation System
               206 S. Coronado Ave
               Espanola, New Mexico 87532-2792

       2.      Ben Martinez, P.A. Same contact information as above.

       IT IS FURTHER ORDERED that on or before May 28, 2021, counsel of record shall

submit to the Court’s proposed text email address, sweazeaproposedtext@nmd.uscourts.gov, any

information in Defendants’ possession regarding (1) whether Jose Martinez, M.D., and/or Ben

Martinez, P.A., are presently providing services at any New Mexico Correctional Department

facility, and (2) if so, the facility in which said Defendants are stationed and the identity of their

current employer. If Defendants possess no such information, counsel shall notify the Court

accordingly by the aforementioned date.




                                               _____________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE




                                                   2
